Citation Nr: 0432924	
Decision Date: 12/13/04    Archive Date: 12/21/04

DOCKET NO.  03-11 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a compensable rating for the service 
connected bilateral hearing loss.

2.  Entitlement to a rating in excess of 10 percent for the 
service connected tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel





INTRODUCTION

The veteran had active service from August 1968 to July 1970.

This appeal arises from rating decisions of the Muskogee, 
Oklahoma Regional Office (RO).

The veteran has raised the issue of entitlement to service 
connection for depression secondary to the service connected 
hearing loss and tinnitus; however, as this issue has not 
been developed or certified on appeal it is referred to the 
RO for appropriate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.

2.  The veteran suffers from mild constant bilateral tinnitus 
for which the highest possible rating has been assigned.

3.  On VA audiology evaluations conducted in March 2002 and 
May 2003, the veteran had Level I hearing loss in the right 
ear and Level I hearing loss in the left ear.

4.  The veteran's service connected tinnitus and bilateral 
hearing loss have not resulted in marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
scheme.




CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
10 percent for tinnitus have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4, to include §§ 4.1, 4.2, 
4.7, Diagnostic Code 6260 (2004).

2.  The criteria for the assignment of a compensable 
evaluation for the service connected bilateral hearing loss 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§  4.1, 4.2, 4.7, 4.85, 4.86 Diagnostic Code 6100 (2004).

3.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On the authorized VA fee basis audiological evaluation in 
March 2002, the veteran reported suffering from bilateral 
hearing loss and tinnitus that had grown progressively worse.  
He indicated having been exposed to excessive noise trauma in 
service.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

35
45
50
70
LEFT

40
55
70
70

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 92 percent in the left ear.  
The diagnoses were bilateral hearing loss and tinnitus.  The 
tinnitus was deemed to be constant and mild in severity which 
indicated that the veteran could live with the tinnitus 
without treatment.  

On VA audiology consultation in May 2003, the veteran 
complained of decreased hearing and bilateral tinnitus.  Pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

30
45
65
60
LEFT

35
45
65
60

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.  
The diagnosis was moderately severe bilateral sensorineural 
hearing loss.  Speech discrimination ability was excellent 
for both ears.  


Analysis

The veteran's claim for higher ratings for hearing loss and 
tinnitus arose following the assignment of initial disability 
ratings.  On an original claim, the veteran will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and such a claim remains in controversy where 
less than the maximum available benefit is awarded.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).   

In Fenderson v. West, 12 Vet App 119 (1999), the Court held 
that the rule from Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) ("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."), is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  

As this case involves ratings assigned in connection with the 
original grant of service connection for hearing loss and 
tinnitus, the Board will follow the mandates of the Fenderson 
case in adjudicating these claims.


Higher evaluation for bilateral hearing loss

Service connection is in effect for bilateral hearing loss, 
assigned a noncompensable evaluation under the provisions of 
Diagnostic Code 6100 and §§ 4.85 through 4.87 of VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4.   

The veteran's hearing loss has been evaluated under the 
provisions of 38 C.F.R.  
§§ 4.85, 4.86 and Diagnostic Code 6100.  The Board notes that 
the criteria for evaluating hearing impairment call for the 
consideration of the results of examinations using controlled 
speech discrimination tests (Maryland CNC) together with the 
results of puretone audiometry tests.  38 C.F.R. § 4.85.  
These results are then charted on Table VI and Table VII, as 
set out in the Rating Schedule.  The assignment of a 
disability evaluation for hearing loss is thereby achieved by 
a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992). 

In order to establish entitlement to a compensable evaluation 
for hearing loss, it must be shown that certain minimum 
levels of the combination of the percentage of speech 
discrimination loss and average puretone decibel loss are 
met.  The regulations provide that hearing tests will be 
conducted without hearing aids.  They address exceptional 
patterns of hearing loss, which are not shown to be present 
in this case.  (The exceptional patterns addressed in that 
section are when the puretone threshold at 1000, 2000, 3000, 
and 4000 Hz are each 55 decibels or more, or when the 
puretone threshold is 30 decibels or less at 1000 Hz, and 70 
decibels or more at 2000 Hz.). 

During the pendency of this appeal, two VA audiological 
evaluations were obtained.  Based on the March 2002 VA 
audiometric examination findings, the scores compute to a 
Level I hearing loss in the right ear and a Level I hearing 
loss in the left ear which, in combination, warrants a 
noncompensable schedular evaluation for the degree of hearing 
impairment demonstrated.  Likewise, VA audiometric 
examination findings from May 2003 also compute to a Level I 
hearing loss of the right ear and Level I hearing loss of the 
left ear which, in combination, warrants a noncompensable 
schedular evaluation for the degree of hearing impairment 
demonstrated.  Moreover, at no time during this appeal has 
the medical evidence supported the assignment of a 
compensable evaluation; therefore, there is no basis for the 
assignment of a staged rating under the Fenderson case.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for a compensable evaluation 
for bilateral hearing loss.


Higher evaluation for tinnitus

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 
3.321(a) and Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  

Service connection for tinnitus has been established with a 
10 percent evaluation under DC 6260.  It is the veteran's 
contention that a higher evaluation is warranted.

On VA audiologic examination in March 2002, the veteran 
reported that he suffered from constant, mild bilateral 
tinnitus.  Based on this, the examiner noted that the veteran 
could live with his tinnitus and that he required no 
treatment.  

On examination in May 2003, the veteran again complained of 
mild bilateral tinnitus.

Under the former criteria for tinnitus, a 10 percent 
evaluation is warranted where tinnitus is persistent and a 
symptom of head injury, concussion or acoustic trauma.  Ten 
percent is the maximum disability rating provided.  See 38 
C.F.R. § 4.87a, Diagnostic Code 6260 (2002).

Under current criteria (as amended on June 13, 2003), 
recurrent tinnitus warrants a 10 percent rating.  DC 6260 
(2004).  The veteran's tinnitus is currently rated as 10 
percent disabling.  As the 10 percent rating is the highest 
rating possible under DC 6260, there is no basis for the 
assignment of a higher schedular rating under the old or new 
rating criteria. 

Accordingly, the preponderance of the evidence is against the 
assignment of a rating in excess of 10 percent. The Board has 
also considered whether the veteran is entitled to a "staged" 
rating for his service-connected tinnitus, but finds that at 
no time during the pendency of this claim has the service-
connected disability warranted more than 10 percent 
evaluation.  See Fenderson, supra.

In addition, the veteran's representative raised the 
contention on the November 2004 informal hearing presentation 
that the veteran is entitled to separate 10 percent 
evaluations for each ear for his bilateral tinnitus.

As noted above, under the old and new rating criteria for 
tinnitus, the maximum disability rating available under this 
code is 10 percent.  See 38 C.F.R. § 4.87, Diagnostic Code 
6260.  Furthermore, the provisions of Diagnostic Code 6260, 
as amended on June 13, 2003, specify in a note that raters 
are to "[a]ssign only a single evaluation for recurrent 
tinnitus, whether the sound is perceived in one ear, both 
ears, or in the head."  38 C.F.R. § 4.87, Diagnostic Code 
6260, Note (2) (2004).

The veteran's tinnitus is currently evaluated as 10 percent 
disabling, which is the maximum schedular evaluation 
available for that disability.  The additional contention 
relative to separate 10 percent evaluations for each ear is 
based on the assertion that 38 C.F.R. § 4.25 requires rating 
his tinnitus separately for each ear, as that provision 
provides, in pertinent part, that "[e]xcept as otherwise 
provided in this schedule, the disabilities arising from a 
single disease entity, e.g., arthritis, multiple sclerosis, 
cerebrovascular accidents, etc., are to be rated 
separately[,] as are all other disabling conditions, if any."  
See 38 C.F.R. § 4.25(b).

The Board first notes that it has been VA's policy for a 
number of years that where tinnitus is to be rated as a 
disability in its own right, only one 10 percent rating is 
assignable for the tinnitus, whether the sound is perceived 
in one ear, both ears, or in the head.  See 67 Fed. Reg. 
59,033 (2002); 68 Fed. Reg. 25,822, 25,823 (2003).  Moreover, 
effective June 13, 2003, Diagnostic Code 6260 now 
specifically requires the assignment of a single evaluation 
for bilateral tinnitus.  The Board notes that while the 
veteran contends that 38 C.F.R. § 4.25(b) nevertheless 
authorizes the assignment of separate compensable evaluations 
for bilateral tinnitus, VA's Secretary specifically rejected 
this argument in codifying the policy of assigning only a 
single evaluation for bilateral tinnitus.  See 68 Fed. Reg. 
25,822, 25,823 (2003) ("...to rate each ear separately would 
be a violation of the principle of 38 C.F.R. § 4.25(b) that a 
'single disease entity' is to be given a single rating").

The Board also points out that on May 22, 2003, VA's Office 
of General Counsel issued a precedential opinion holding that 
38 C.F.R. § 4.87, Diagnostic Code 6260, as in effect prior to 
June 10, 1999, and as amended as of that date, authorized a 
single 10 percent disability rating for tinnitus, regardless 
of whether tinnitus is perceived as unilateral, bilateral, or 
in the head.  The opinion went on to hold that separate 
ratings for tinnitus for each ear may not be assigned under 
Diagnostic Code 6260 or any other diagnostic code.  See 
VAOPGCPREC 2-2003.

In sum, Diagnostic Code 6260, under which the veteran's 
tinnitus is currently rated, now specifically provides, 
consistent with prior VA policy, that only a single 10 
percent evaluation is assignable for bilateral tinnitus, and 
in codifying that policy VA's Secretary has indicated that 38 
C.F.R. § 4.25(b) does not allow for the assignment of 
separate evaluations for bilateral tinnitus.  More 
importantly, VA's Office of General Counsel has specifically 
held that separate ratings for tinnitus for each ear may not 
be assigned under any diagnostic code, even where the 
tinnitus was evaluated under the schedular criteria in effect 
prior to June 10, 1999.  The Board is bound in its decisions 
by the precedent opinions of VA's General Counsel. See 38 
U.S.C.A. § 7105(c) (West 2002).

The Court has held that in a case where the law is 
dispositive of the claim, the claim should be denied because 
of lack of entitlement under the law.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Since 38 C.F.R. § 4.87, 
Diagnostic Code 6260 currently prohibits assignment of 
separate evaluations for bilateral tinnitus, and as 
VAOPGCPREC 2-2003 prohibits assignment of separate 
evaluations for bilateral tinnitus regardless of the 
diagnostic code involved, there is no basis for the 
representative's contention that separate compensable 
evaluations should be assigned for the veteran's service-
connected tinnitus. 


Extraschedular evaluation

The potential application of various provisions of Title 38 
of the Code of Federal Regulations must be considered.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  This 
includes the provisions of 38 C.F.R. § 3.321(b)(1) (2004).  
The Board finds that, in this case, the disability picture is 
not so exceptional or unusual as to warrant an evaluation on 
an extraschedular basis.  In point of fact, the veteran has 
not been hospitalized for his tinnitus or hearing loss.  
Moreover, while symptoms bother the veteran, there is no 
evidence that tinnitus or hearing loss preclude the veteran 
from being employed or that he has lost significant time from 
work due to these disabilities.  In fact, the report of VA 
examination in March 2002 indicated that the veteran could 
live with his mild tinnitus without requiring treatment.

In short, there is nothing in the record to suggest that the 
veteran's service connected tinnitus or hearing loss cause 
problems not contemplated by the pertinent rating criteria 
and the currently assigned evaluations.  Thus, extraschedular 
consideration is not warranted in this case. 


VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Except for 
amendments not applicable, the provisions of the regulations 
merely implement the VCAA and do not provide any rights other 
than those provided by the VCAA.  

The Board notes that on December 22, 2003, VA's Office of 
General Counsel issued a precedential opinion which held that 
if, in response to a notice of its decision on a claim for 
which VA has already given section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  See VAOPGCPREC 8-2003.   

In this case, the veteran filed a notice of disagreement 
requesting higher initial ratings for hearing loss and 
tinnitus following the issuance of a March 2002 rating 
decision that granted entitlement to service connection for 
hearing loss and tinnitus.  The two claims for higher initial 
ratings are properly construed as "downstream" elements or 
claims stemming from the initial claim for service connection 
benefits.  As the RO did not provide section 5103(a) notice 
relative to the initial claim for service connection 
benefits, the holding in VAOPGCPREC 8-2003 does not apply in 
this case and the Board must determine whether VCAA 
requirements have been met with regard to the two higher 
rating claims. 

The Board has conducted a complete and thorough review of the 
appellant's claims folder.  The Board finds that the RO 
advised the appellant of the evidence necessary to support 
his claims for higher evaluations for hearing loss and 
tinnitus.  The appellant has not indicated the existence of 
any pertinent evidence that has not already been requested, 
obtained, or attempted to be obtained.  The RO has made all 
reasonable efforts to obtain relevant records adequately 
identified by the appellant to include voluminous VA 
outpatient treatment records.  Thus, all evidence identified 
by the appellant relative to this claim has been obtained and 
associated with the claims folder.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claims.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the RO sent the appellant a letter dated in July 2003 
as well as a supplemental statement of the case issued in 
February 2004, which notified the appellant of the type of 
evidence necessary to substantiate his claims.  The documents 
also informed him that VA would assist in obtaining 
identified records, but that it was the appellant's duty to 
give enough information to obtain the additional records and 
to make sure the records were received by VA.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
The above documents also informed the appellant about the 
information and evidence he is expected to provide. 

The RO effectively developed the evidence underpinning these 
claims by obtaining all available evidence from both private 
and VA medical sources.  The veteran has been afforded two VA 
audiological evaluations in support of his claim.  The Board 
notes that the veteran was to be provided a Travel Board 
hearing in support of his claims; however, the veteran failed 
to report for a Travel Board hearing that was scheduled in 
April 2004.  Pursuant to written notice supplied to the 
veteran by letter in February 2004, his failure to appear is 
considered to be a withdrawal of the request for a hearing.  
Therefore, the Board finds that further development is not 
necessary because there exists sufficient medical evidence to 
decide these claims.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  However, under the Veterans Benefits 
Act of 2003, it is now permissible for VA to adjudicate a 
claim before the expiration of the statutory one-year period 
within which a claimant has to respond after receiving a VCAA 
notice.  This provision is retroactive to the date of the 
VCAA, November 9, 2000.  See Veterans Benefits Act of 2003, 
Pub.L. 108-183, § 701, 117 Stat. 2651 (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § 5103(b)).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, The Board 
acknowledges that the initial VCAA notice letter was sent to 
the veteran in July 2003 after the rating decision that is 
the basis for this appeal.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claims, the notice 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and a 
Supplemental Statement of the Case (SSOC) was provided to the 
appellant in February 2004.  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claims, and to respond to VA notices. 

Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.   

The Board further notes that on March 9, 2004, VA's Office of 
General Counsel issued a precedential opinion which held that 
under 38 U.S.C.A. § 5103(a), VA is not required to provide 
notice of the information and evidence necessary to 
substantiate a claim for separate disability ratings for each 
ear for service connected tinnitus because there is no 
information or evidence that could substantiate such a claim 
as entitlement to separate ratings is barred by current 
Diagnostic Code (DC) 6260 and by the previous versions of DC 
6260 as interpreted by a precedent opinion of the General 
Counsel that is binding on Department officials and 
employees.  See VAOPGCPREC 2-2004.  In this case, the Board 
has already determined that VA has met the requirements under 
the VCAA with regard to the veteran's claim for a higher 
evaluation for tinnitus.  As this additional contention is 
without foundation by governing law, VAOPGCPREC 2-2004 has no 
viable application in this appeal.  


ORDER

Entitlement to a compensable rating for the service connected 
bilateral hearing loss is denied.

Entitlement to a rating in excess of 10 percent for the 
service connected tinnitus is denied.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



